Exhibit 10.22

Terms and Conditions:

1.0 WORK RELATED

1.1 You will devote full time to the work of SYNTEL Ltd. (herein referred as
SL), and shall not undertake any direct / indirect business / work / assignment
etc. even on part-time basis whether for any consideration or not, save with the
prior written permission from the Company.

1.2 You will use your best efforts in the performance of employment duties
assigned to you from time to time and to, at all times, act in good faith and in
the best interests of SL, you will comply with all rules, regulations and
procedures established by SL.

1.3 You will retire from the SL’s services on reaching the age of 60 yrs or
earlier if found medically unfit. The age or date of birth already given by you
in your application form would be treated as binding and final. The actual date
of retirement shall be the last date of the calendar month in which you were
born.

2.0 SOFTWARE RELATED

You are strictly prohibited from bringing any unauthorized / infringed copies of
software in the office premises, from any external sources or copying software
from one computer system to another which may include any violation of the
provisions of the Copyrights Act. Non-compliance of this rule will be regarded
as a serious offense and you will be subjected to appropriate disciplinary
action.

3.0 INTELLECTUAL PROPERTY RIGHTS

3.1 You will agree to inform SL of full details of all your inventions,
discoveries, concepts and ideas (collectively called “Developments”), whether
patentable or not, including but not limited to, hardware and apparatus,
products, processes and methods, formulae, computer programs and techniques, as
well as any improvements and related knowledge, which you conceive, improve,
complete, or put in to practice (whether alone or jointly with others) while you
continue in the employment of SL; and which relate to the present or prospective
business, work or investigations of SL; or which result from any work you do
using any equipment, facilities, materials or personnel of SL; or which has or
have been developed by you or under your supervision, or which result from or
are suggested by any work, which you do or may do for SL.

3.2 The ownership of all “developmental” work and documentation created by you
shall from the moment of its creation, vest in SL. Thus, you agree to assign and
do hereby assign to SL, SL’s nominee, your entire right, title and interest in -

 

  •   all Developments;

 

  •   all trademarks, copyrights and mask work rights in the developments; and

 

  •   all patent applications filed, patents granted on any development,
including those in foreign countries, which you conceive or make (whether alone
or with others) while employed by SL or within two (2) years of the end of your
employment (if conceived as a result of your Employment)



--------------------------------------------------------------------------------

3.3 You acknowledge existence of SL’s present and future products, know how,
processes, software products, programs, codes, documentation and flowcharts in
any form and agree to abide by the procedures of the Copyright Law in force in
India and foreign countries, which prohibits the reproduction of such protected
works, in whole or in part, or in any form or by any other means without the
prior written permission of SL.

3.4 You will assign to SL your entire right, title and interest in any invention
or improvement that you might make solely or jointly with others, during the
course of your employment with SL relating to any and all products / services /
software / software tools marketed or manufactured or developed and that you
will perform any acts and execute such documents without expenses to you which,
in the judgments of SL or its attorneys may be needful or desirable to secure to
the Company patent protection and any / all rights relating to such invention or
improvement.

4.0 NONSOLICITATION / NONCOMPLETE / NONDIVERSION

4.1 During the term of this Employment Agreement and for a period of two
(2) years subsequent to the termination of this Agreement, you will not, without
the prior written consent of SL, directly, indirectly, or through any other
party solicit business from or perform services for any direct or indirect SL
customer or any prospective SL customer whom you had any contact with or
exposure to, at any time during the term of this Employment Agreement.

4.2 During the term of this Employment Agreement and for a period of two
(2) years subsequent to the termination of this Agreement, you will not, without
the prior written consent of SL, seek engagement or employment, either full-time
or contractually with any organization that is likely to deploy you on project /
assignment in Offshore or Onsite client engagement where SL is already working
for the same client and where you have been engaged in a project with the client
organization for a period exceeding one month. This clause does not apply if a
period of one year has already exceeded from the last date of working with the
specific client.

4.3 During the term of this Employment Agreement and for a period of two
(2) years subsequent to the termination of this Agreement, you will not, without
the prior written consent of SL directly, indirectly, or through any other party
solicit, offer to, or accept the employment of, persons who are then, or were
during the previous six (6) months, employees of SL or any SL subsidiary /
associate / affiliate.

5.0 SPECIALIZED TRAINING and KNOWLEDGE ACQUISITION

5.1 If you have to undergo any specialized training in SL or arranged by SL, you
will have to undertake a training agreement to serve SL for a minimum period of
one year from the date of undergoing the specialized training. Liquidated
damages in case of breach of agreement in this regard would be Rs. 100,000/-
(Rupees One Lac only). During this training period if your performance if found
to be unsatisfactory, the Company reserves the right to terminate you from this
employment.

5.2 On deputation to a client site for knowledge Acquisition and subsequent
Knowledge Transfer on a client’s application, either for development,
enhancement, maintenance or support, you will be understood to have gathered
intellectual property on behalf of SL while on such deputation. As a
consequence, you shall commit to serving SL for a minimum period of six



--------------------------------------------------------------------------------

months from the date of return to India from the Onsite engagement. This clause
does not apply in the event that you are transferred, within SL, to another
client engagement where the value of the initial knowledge acquisition has
diminished and therefore does not constitute knowledge attrition.

6.0 CONFIDENTIALITY

6.1 In connection with your providing certain products and/or services to SL
and/or on behalf of SL, you will have access to information concerning SL and
SL’s clients. As a condition to your being given access to such information, you
agree to treat any information concerning SL and/or SL’s clients (whether
prepared by SL, its advisors or otherwise) which is furnished to you by or on
behalf of SL and/or SL’s clients (herein collectively referred to as the
“Confidential Information”) in accordance with the provisions of this letter and
to take or abstain from taking certain other actions herein set forth. The term
“Confidential Information” does not include information which (i) is already in
your possession, or (ii) becomes generally available to the public other than as
a result of a disclosure by you or (iii) becomes available to you on a
non-confidential basis from a source other than SL and/or SL’s clients. The
confidential Information shall be solely used for the purpose of and on behalf
of SL and you further agree that disclosure of the same shall be with prior
permission of SL.

6.2 You agree to promptly redeliver to SL, upon request, all Confidential
Information including all Intellectual property rights, whether registered or
unregistered on any tangible media and that you will not retain any copies,
extracts or other reproductions in whole or in part of such material. You
further agree that breach of this confidentiality letter agreement could cause
irreparable harm to SL and that SL shall be entitled to any and all injunctive
relief, as well as monetary damages, including reasonable attorney fees, for
such breach.

7.0 ARBITRATION

All disputes or difference what so ever arising between the parties out of or
related to this contract or the construction or meaning and operation or effect
of this contract or the breach thereof shall be settled by arbitration in
accordance with rules of arbitration of the Indian Merchant Chambers and award
made in pursuant thereof shall be binding on the parties.

You or SL may demand arbitration by giving a written notice to the other party
stating the nature of the controversy.

8.0 GOVERNING LAW

The validity, constructing, interpretation and performance of this Contract will
be governed by Indian Laws and adjudicated upon by a competent Court in Mumbai.

9.0 REMEDIES

9.1 Notwithstanding paragraph 7.0 (Arbitration clause), you agree that your
failure or neglect to perform, keep, or observe any term, provision, condition,
covenant, warranty, or representation contained in this Contract, the
confidentiality Contract or any other agreement between you and SL will cause SL
immediate and irreparable harm and that SL is, in addition to all other remedies
available to it, entitled to immediate injunctive and equitable relief from a
court having jurisdiction to prevent any breach and to secure the enforcement of
its rights hereunder.



--------------------------------------------------------------------------------

9.2 Remedies for damages procuring prior to SL’s knowledge of breach or until
action in breach ends and related in any way to the effects of the breach shall
include but not be limited to monetary damage, liquidated damage, attorney’s
fees and other cause related to the action.

10.0 OTHERS

10.1 You will also be covered by the Company’s Mediclaim and Accident Insurance
Policy.

10.2 This appointment is being made in good faith on the basis of your CV and
other information provided by you during the course of SL and your mutual
discussions. Any data, which is not in consonance with the information provided
by you, shall result in termination of employment forthwith and you shall
indemnify SL in full, for any losses suffered by SL. SL reserves the right to
make suitable formal / informal checks with your educational institutions and
previous employers as may be applicable. You are requested to produce all the
documents as mentioned in the checklist attached on your date of joining.

10.3 You shall not accept any presents, commissions, or any kind of
gratification in cash or kind from any person, party, firm or company having
dealings with SL group of companies and if you are offered you will report the
same immediately to SL.

10.4 On matters not specifically covered in this Employment Contract, you shall
be governed by SL’s service rules, practices, etc. which are liable for
modifications, additions, total or partial withdrawal, suspension / revocation,
etc. from time to time. SL’s decision on all such matters shall be final and
binding on you.

11.0 SEVERABILITY

If any clause in this agreement is held invalid, illegal or unenforceable for
any reason, that provision shall be severed and the remainder of the provisions
of this agreement will continue in full force and effect as if this agreement
had been executed without such invalid provision.

 

For, SYNTEL Ltd.    Confirmed and Agreed to Signature /s/ V Srininam   
Signature /s/ Ram Singampalli Name V Srininam    Your Name Ram Singampalli DATE:
18/Apr/2006    DATE: 18/Apr/2006

 